                Case 20-10343-LSS               Doc 2428        Filed 03/23/21         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

BOY SCOUTS OF AMERICA AND                                          Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                   Jointly Administered
                                     Debtors.


                 MOTION TO SHORTEN NOTICE PERIOD
              AND SCHEDULE HEARING ON THE MOTION OF
        THE OFFICIAL TORT CLAIMANTS’ COMMITTEE FOR ORDER
    REQUIRING THAT MEDIATION BE CONDUCTED EXCLUSIVELY BY ZOOM

                  The Official Committee of Tort Claimants (consisting of survivors of childhood

sexual abuse) (the “Tort Claimants’ Committee”) appointed in the chapter 11 cases of the above-

captioned debtors and debtors-in-possession (collectively, the “Debtors”) hereby files this

motion to shorten (the “Motion to Shorten”) for entry of an order, substantially in the form

attached hereto as Exhibit A (the “Order”), scheduling a hearing and shortening the notice

period with respect to the Motion of the Official Tort Claimants’ Committee for Order Requiring

That Mediation Be Conducted Exclusively By Zoom (the “Motion”), filed concurrently herewith.

In support of this Motion to Shorten, the Tort Claimants’ Committee respectfully state as

follows.

                                                    Jurisdiction

                  1.         This Court has jurisdiction over this Motion to Shorten pursuant to 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding




1 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


DOCS_DE:233540.1 85353/002
                Case 20-10343-LSS             Doc 2428      Filed 03/23/21     Page 2 of 5




pursuant to 28 U.S.C. § 157. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and

1409.

                 2.          The statutory basis for the relief requested herein is Rule 9006(c)(1) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9006-1(e) of the

Local Rules of Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”).

                                              Relief Requested

                 3.          The Tort Claimants’ Committee requests that (a) the Court schedule a

telephonic hearing on the Motion as soon as possible but in no event later than March 26, 2021;

and (b) shorten the response deadline on the Motion, with objections, if any, to be made at the

scheduled telephonic hearing on the Motion. The Motion requests that the Court rule that the

impending mediation scheduled for March 30-April 1, 2021 in Miami be conducted exclusively

by Zoom, rather than requiring parties to attend the mediation sessions at the current epicenter of

the COVID-19 pandemic. Sanctioned mediation sessions all should be virtual until all mediation

parties, including, particularly, each of the three mediation parties representing survivors of

childhood sexual abuse, the Debtors and the key insurers, have an equal opportunity to

participate safely in person. Expedited consideration of the Motion is required because the

mediation is scheduled to commence on March 30, 2021 and parties would need to start traveling

by March 29, 2021.

                                               Basis for Relief

                 4.          Local Rule 9006-1(c)(i) provides that unless the Bankruptcy Rules or the

Local Rules state otherwise, “all motion papers shall be filed and served in accordance with

Local Rule 2002-1(b) at least fourteen (14) days prior to the hearing date.” Local Rule 9006-1(e)



                                                       2
DOCS_DE:233540.1 85353/002
                Case 20-10343-LSS            Doc 2428     Filed 03/23/21     Page 3 of 5




provides in pertinent part that “no motion will be scheduled on less notice than required by these

Local Rules or the Fed. R. Bankr. P. except by order of the Court, on written motion . . .

specifying the exigencies justifying shortened notice.”

                 5.          In support of this Motion to Shorten, the Tort Claimants’ Committee

represents that the exigencies justify shortened notice of the Motion and scheduling a telephonic

hearing.

                 6.          On March 17, 2021, the Tort Claimants’ Committee received notice from

the mediators that the all-hands mediation sessions concerning the Debtors’ Plan2 are to be held

at Debtors’ counsel’s office in Miami, Florida on March 30, March 31 and April 1, 2021. All

parties were invited to visit Miami if they wish to join the Debtors and mediators in person.

Otherwise, they may participate virtually, via Zoom.

                 7.          The Tort Claimants’ Committee requests that the all-hands mediation be

held on a Zoom basis only. Miami is not convenient to anyone but Debtors’ counsel and it is an

epicenter of the COVID-19 pandemic. In fact, on March 20, 2021, the mayor of Miami Beach

declared a state of emergency in an effort to control rampaging throngs of largely mask-less

students, whose disregard for public health and safety has been nothing short of stunning.

Additionally, parties participating in-person will have an advantage via personal

communications. Conducting the mediation by Zoom only will level the playing field.

                 8.          Accordingly, the Tort Claimants’ Committee submits that the exigencies

justify shortening notice on the Motion.




2Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC, Docket No.
2293 (the “Plan”).

                                                     3
DOCS_DE:233540.1 85353/002
                Case 20-10343-LSS            Doc 2428        Filed 03/23/21   Page 4 of 5




                       AVERMENT PURSUANT TO LOCAL RULE 9006-1(E)

                 9.          In accordance with Local Rule 9006-1(e), the Tort Claimants’ Committee

certifies that they have notified the United States Trustee (the “UST”), counsel to the Debtors,

counsel the Official Committee of Unsecured Creditors (the “Creditors Committee”), counsel the

Future Claimants’ Representative (the “FCR”), and the mediators of this Motion to Shorten. The

UST, the Creditors Committee, the FCR, and the mediators do not oppose the relief requested in

the Motion to Shorten. The Debtors opposed the relief requested in the Motion to Shorten.

                                                    Notice

                 10.         This Motion to Shorten and the Motion will be served by e-mail, hand

delivery, overnight mail, express mail, or facsimile on: (a) the Office of the United States Trustee

for the District of Delaware; (b) counsel to the Debtors; (c) counsel to the Creditors Committee;

(d) counsel to the FCR; (e) the mediators; and (f) all parties requesting notice in these chapter 11

cases pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Tort

Claimants’ Committee submits that, in light of the nature of the relief requested, no other or

further notice need be given.

                 11.         If the Court grants this Motion to Shorten, the Tort Claimants’ Committee

will immediately serve a copy of the order on the above-noted Notice Parties by e-mail, hand

delivery, overnight mail, express mail, or facsimile.

                                              No Prior Request

                 12.         No prior motion for the relief requested herein has been made to this or

any other court.

                 WHEREFORE, the Tort Claimants’ Committee respectfully requests the entry of

an order, substantially in the form attached hereto as Exhibit A: (a) scheduling a telephonic



                                                      4
DOCS_DE:233540.1 85353/002
                Case 20-10343-LSS      Doc 2428      Filed 03/23/21    Page 5 of 5




hearing on the Motion as soon as possible but in no event later than March 26, 2021; and

(b) shortening the response deadline on the Motion, with objections, if any, to be made at the

scheduled telephonic hearing on the Motion.


Dated: March 23, 2021                         PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ James E. O’Neill
                                              James I. Stang (CA Bar No. 94435)
                                              Robert B. Orgel (CA Bar No. 10187)
                                              John A. Morris (NY Bar No. 2405397)
                                              James E. O’Neill (DE Bar No. 4042)
                                              John W. Lucas (CA Bar No. 271038)
                                              919 N. Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899-8705 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: jstang@pszjlaw.com
                                                     rorgel@pszjlaw.com
                                                     jmorris@pszjlaw.com
                                                     joneill@pszjlaw.com
                                                     jlucas@pszjlaw.com

                                              Counsel to the Tort Claimants’ Committee




                                                 5
DOCS_DE:233540.1 85353/002
